Title: From John Adams to the President of Congress, 7 February 1781
From: Adams, John
To: Huntington, Samuel,President of Congress



Sir
Amsterdam February 7. 1781

By the Tenth Article of the Treaty of Alliance with France “The most Christian King and the united States agree, to invite or admit other Powers, who may have received Injuries from England, to make common Cause with them and to acceed to that Alliance, under Such Conditions as shall be freely agreed to and Settled between all the Parties.”
According to present Appearances, in a few Weeks Russia, Denmark, Sweeden and Holland, the Nations that form the neutral Confederacy, will be at War against England and the first Moments of Warmth and Enthusiasm occasioned by this Rupture, would be the most favourable, for France and the United States to join in an Invitation to all these Powers, to acceed to that Alliance. At present it is a question whether there is any Person in Europe legally authorized to treat with any Power, except France and Spain. It is true that the Commissioners, at the Court of Versailles, had formerly by a Resolution of Congress, which I believe was inserted in the Commission, which I had the Honour to carry over to France, Authority to Treat with any Power in Europe. But it may now be justly questioned, whether the Dissolution of that Commission has not dissolved that Power. In order to remove all doubts I submit to the Consideration of Congress, whether it would not be proper to give a formal Commission to Some Person or other, to treat with these Powers and Prussia too.
I am very Sorry, that I have it not in my Power, to give Congress more favourable Intelligence on the Subject of a Loan. I am ashamed to say, that I have not been able with all the Solicitation that Decency would countenance, either to get an House to undertake a Loan or a Broker to negotiate it. The Dread of doing any Thing which should give a Colour of Complaint to England, or of furnishing the opposite Party with a pretence to charge any one with directly or indirectly causing a War, has been Such, that nobody dared do any Thing. Even at this Moment there are So many hopes of Peace, and so many Solicitudes about being Supported by Russia Sweeden and Denmark, that Things move very heavily. I am asked every day, with great Anxiety, have you power to make a Treaty with Us? I answer No I have not. I have only Power to negotiate a Loan? I am told, that by beginning my Negotiation for a Loan, without going to the states General first and the Prince of Orange, at least without its being known that I have a Commission to treat with them I shall Spoil my Affair. I believe this to be true but I cant help it. I must obey the orders of Congress and Bills of Exchange will soon become payable. I shall therefore try the Experiment, with little Hopes of Success. I can say no more than this, that Congress may depend upon they never will get a Loan for any considerable sum of Money, untill they have a Minister here.
Mr. Searle assures me, that Mr. Laurens had the Powers of a Minister, if so his Captivity is So much the greater Misfortune: but there is no Possibility that I know of, of getting his Liberty. It would be indelicate and unjust to superceed Mr. Laurens, and therefore I submit it to Congress, whether it will not be expedient to send A Commission here, to take Place during the Absence of Mr. Laurens. Perhaps some Gentlemen would think it derogatory to them to accept such a Commission. Some others to serve their Country would not. But in all Events, I beg Leave to give it as my opinion, that a Minister here is indispensibly necessary. If such an one is not sent this Nation will after what is passed, be disgusted. It has been a long time wonderful to me, that Congress have not had a Minister here. It is certainly ill Policy, to neglect a Nation which is the most likely to be affectionately attached to Us, as they are of the Protestant Religion, and there is more Liberty in their s attached in sentiment to Liberty tho the Form of their Government cannot be said to be absolutely free, and as they are the Center of the Commerce of the World.
Whether Congress will think proper, to give the Same Minister Power to represent them in this Republick and the other Powers of the neutral Confederacy, or whether they will send a Minister to the Empress of Russia, with such Powers, giving at the same Time a Commission to another to reside here, or whether they will Send a Minister to each of the maritime Powers, I must Submit to their Wisdom. I beg Leave to say a few Wallsbefore I conclude respecting myself. I see no Prospect at all, that my Commission for making Peace, will be of any Use at all. There can be no greater Punishment to me, then to live in Idleness.
I have this Day, the Honour of a Letter, from Mr. Lovell, dated the 12th. of December inclosing a Resolution of Congress of the Same day, which does me great Honour. I shall continue to do every Thing in my Power, to honour the Bills, that have been drawn, and that I have accepted or may accept, but with very imperfect Hopes of Success, without the Assistance of Mr. Franklin, or of a Power to treat upon political subjects and obtain the Countenance of the states. At present I have no Such Power, and it would only make matters worse if I were to ask it. Most of the Bills of the Sixth of June, have appeard and been accepted by me, upon the Consent of Mr. Franklin to pay them, if I cannot. No others have as yet arrived. When they do, I must again apply to Mr. Franklin. If he cannot, engage to pay, I shall be obliged, for what I see at present, to let them be protested, for it would certainly be better to have them protested for Non Acceptance, than to have the Agent of Congress, engaged for them, unable to pay them, sent to Prison or declared Bankrupt. I hope however that nothing so disagreable will happen. I hope that Mr. Franklin will obtain of France, enough to pay them. There is a firm Confidence here that they will be paid, Some Way or other, for it is certain there are no Bills in better Credit, or more demand. They will fetch Goods or Money, at any Time and of almost any Person. This is a great Consolation to me, and an excellent Symptom for the publick.
It is extreamly disagreable to me, to be obliged to repeat So often as I have done in my Letters, the Request to Congress to send full Powers here because it may have the Appearance of Soliciting for myself, which is not the Truth. It is perfectly indifferent to me, whether such Power be Sent to me or any other Gentleman. The Powers themselves are wanted, and it is of no Kind of Consequence who has them provided he be, as no doubt he will, an honest and a capable Man. I dont mean by this however to decline any service to which I may be ordered by Congress, because I am at present an expensive Article to the United States without the Power to do them any good. My Commission for making Peace is extreamly honourable to me, but totally useless to the publick, it has done Us no good whatsoever, it has been considered as a proof of Weakness and distress and an earnest Affection for Great Britain, and an ardent Zeal to be restored to Friendship with them. I never did myself expect any good from it, having ever considered it in the Light, of Some other Measures, in which I have heretofore obeyed the orders of Congress against my own private opinion, particular our second Petition to the King, and the Conference with Lord How upon Staten Island. I see not the least prospect that it will be of any service, for the English in my opinion, will not acknowledge our Independance for many Years. And therefore, if there is no service in which I can be employed, in which I can have the Consolation to reflect that I am doing Some thing for the Publick at the Same Time that I am eating its Bread, I had rather be recalled, for in my own Country, I flatter myself I could do it some good. I have the Honour to be
